—Appeal by the defendant from ¿judgment of the Supreme Court, Queens County (Spires, J.), rendered July 7, 2000, convicting him of assault in the first degree, assault in the second degree (two counts), and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law, by vacating the sentence imposed; as so modified, the judgment is affirmed, and the matter is remitted to the Supreme Court, Queens County, for further proceedings consistent herewith.
The defendant’s contention that he was denied the effective assistance of counsel is without merit (see People v Benevento, 91 NY2d 708; People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137; People v Wicker, 229 AD2d 602).
The court records do not indicate whether the procedures set forth in CPL 400.21 for determining the defendant’s status as a second felony offender were complied with (see People v Bressingham, 148 AD2d 463). Accordingly, we remit the matter to the Supreme Court, Queens County, for resentencing in accordance with the procedures set forth in CPL 400.21.
The defendant’s remaining contentions are without merit. Santucci, J.P., Altman, Florio and Feuerstein, JJ., concur.